DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 103	2
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 6/9/20.  Claims 1-7 are currently pending.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al (US 8,161,125 B1) in view of Pandian et al (US 2005/0289182 A1).
Regarding claim 1, Csulits teaches an image processing apparatus that sets metadata of image data, comprising: at least one memory that stores a program (see fig. 1); and at least one processor that executes the program to perform: identifying a key candidate from the image data based on one or more key types defined according to a selected work (see col. 35, lines col. 36, lines 50, fig. 3a; plurality of currency bill identifying information data fields); and setting the identified value candidate as the metadata of the image data (see fig. 3e, col. 45, lines 45-60; document value includes a value of “20”).  Csulits does not teach expressly identifying a value candidate corresponding to the identified key candidate based on a value type rule and a value search area rule which are defined for each of the one or more key types.
Pandian, in the same field of endeavor, teaches identifying a value candidate (see 0180; extract the values for such terms from the image data) corresponding to the identified key candidate based on a value type rule (see 0145;  extracted from user-specified zones, identified in the template file) and a value search area rule which are defined for each of the one or more key types (see 0085; areas to search, or to create a template for each type of image. Instead, users can specify the qualities of the data they want by defining dictionary entries and clues, descriptions of the data's location on the image, and by building and applying regular expressions--pattern-matching search algorithms. Dictionary entries may, for example, specify all the variant ways an account number might be specified and identify these variants as synonyms).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Csulits to utilize the cited limitations as suggested by Pandian.  The suggestion/motivation for doing so would have been to enhance efficient storing, retrieving, searching and routing of electronic documents (see 0008).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Csulits, while the teaching of Pandian continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claims 6, 7, the claims are analyzed as a method and non-transitory CRM that implements the limitations of claim 1 (see rejection of claim 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al (US 8,161,125 B1) with Pandian et al (US 2005/0289182 A1), and further in view of Kawai et al (US 2011/0202545 A1).
Regarding claim 2, Csulits with Pandian teaches all elements as mentioned above in claim 1.  Csulits with Pandian does not teach expressly a rule for extracting a character string of a specific type from the image data.
Kawai, in the same field of endeavor, teaches a rule for extracting a character string of a specific type from the image data (see 0056).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Csulits with Pandian to utilize the cited limitations as suggested by Kawai.  The suggestion/motivation for doing so would have been to produce highly accurate information extraction rules (see 0017).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Csulits with Pandian, while the teaching of Kawai continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al (US 8,161,125 B1) with Pandian et al (US 2005/0289182 A1), and further in view of Kusakabe et al (US 2015/0373224 A1).
Regarding claim 3, Csulits with Pandian teaches all elements as mentioned above in claim 1.  Csulits with Pandian does not teach expressly regular expression.
Kusakabe, in the same field of endeavor, teaches regular expression (see 0077).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Csulits with Pandian to utilize the cited limitations as suggested by Kusakabe.  The suggestion/motivation for doing so would have been to decrease erroneous determination (see 0077).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Csulits with Pandian, while the teaching of Kusakabe continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al (US 8,161,125 B1) with Pandian et al (US 2005/0289182 A1), and further in view of Nakagawa (US 2003/0059115 A1).
Regarding claim 4, Csulits with Pandian teaches all elements as mentioned above in claim 1.  Csulits with Pandian does not teach expressly key candidate is identified based on the value type rule and a distance to the key candidate.
Nakagawa, in the same field of endeavor, teaches key candidate is identified based on the value type rule and a distance to the key candidate (see 0018).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Csulits with Pandian to utilize the cited limitations as suggested by Nakagawa.  The suggestion/motivation for doing so would have been to enhance the processed speed of character recognition (see abstract).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Csulits with Pandian, while the teaching of Nakagawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Csulits et al (US 8,161,125 B1) with Pandian et al (US 2005/0289182 A1), and further in view of Baheti et al (US 2015/0149952 A1).
Regarding claim 5, Csulits with Pandian teaches all elements as mentioned above in claim 1.  Csulits with Pandian does not teach expressly calculating a matching rate of each of character strings included in the image data with the value type rule, and wherein the value candidate corresponding to the key candidate is identified based on the calculated matching rate and a distance to the key candidate.
Baheti, in the same field of endeavor, teaches calculating a matching rate of each of character strings included in the image data with the value type rule, and wherein the value candidate corresponding to the key candidate is identified based on the calculated matching rate and a distance to the key candidate (see 0064-0065).
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Csulits with Pandian to utilize the cited limitations as suggested by Baheti.  The suggestion/motivation for doing so would have been to enable a processing platform to facilitate efficient and intuitive user text input (see 0006).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Csulits with Pandian, while the teaching of Baheti continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Conclusion
Claims 1-7 are rejected.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666